Per Curiam.

We are in agreement with the Court of Ap*50peals. Broadview argues that the law set forth in the recent case of Hounshell v. American States Ins. Co. (1981), 67 Ohio St. 2d 427, should apply here. While the principles set forth in Hounshell do apply, a review of the facts of both cases leads us to the conclusion that the results are inapposite.
In Hounshell, two insurance companies wrote policies of insurance covering the same property. Following a loss by fire, one of the companies, American States Insurance Company, offered to pay the insured to the extent of its liability on a pro rata basis. After this offer was refused, American States increased the offer. This court found that, by making these settlement offers, American States waived its right to assert the one-year limitation of action defense contained in the policy of insurance. The holding was that:
“ * * * a waiver in these types of cases may occur when the insurer, by its acts or declarations, evidences a recognition of liability under the policy, and the evidence reasonably shows that such expressed recognition of liability and offers of settlement have led the insured to delay in bringing an action on the insurance contract.
“The facts in the instant case show that there was more than negotiation or discussion concerning the liability of the company on the policy. The offers made by American States implicitly led the appellees to believe that the company would be liable under the policy for the pro rata share of the fire loss, and it could reasonably be found by a trier of the facts that the result which followed from this stance of the company was the delay of the appellees in filing an action on the insurance contract.” (67 Ohio St. 2d, at 431-432.)
While holding that the evidence established that American States had admitted a pro rata liability on the policy and that none of the correspondence between American States and the insured indicated a denial of liability, but rather, merely a question as to the extent of liability, this court explained that:
“[i]t is not our conclusion here that all offers of settlement made by insurance companies to the insured are to be construed as waivers of the time limitation. Where there is a specific denial of liability upon the policy, either totally or in part, there would generally be no waiver occasioned by an offer of settlement. We recognize and endorse the principle that *51a waiver comes into existence upon an offer that is an express or implied admission of liability.” (67 Ohio St. 2d, at 432-433.)
This court emphasized the fact that the insurer had made an offer of $12,000 in settlement of the loss, and that further negotiation followed the specific offer. We found this to constitute more than negotiation or discussion concerning the liability of the company.
The instant action involves quite a different factual picture. Contrary to the position taken by American States in Hounshell, the record here does not show that appellee Ohio Fair Plan had either admitted liability or made any settlement offer. In this regard, the Court of Appeals, after reviewing the affidavit of Paul Csank — the only evidence submitted to the trial court on this issue of estoppel to deny the one-year limitation of action provision — appropriately commented:
“In the instant case, it is our judgment that the evidence presented in support of Broadview Savings’ argument of estoppel was insufficient to negate the clear and unambiguous time limitation set forth by the parties in their contract of insurance. Csank’s affidavit indicates that when the period during which Broadview Savings could commence suit ran out, Ohio Fair Plan was proceeding to its internal determination of whether or not to pay the claim under the policy in conjunction with good faith negotiations contemporaneously occurring between the parties. The mere assertion by Ohio Fair Plan’s adjuster that there was ‘no problem’ with the claim did not nullify the evident fact that Ohio Fair Plan was, at that point, only in the process of determining the validity of the claim under the policy.”
After a review of all the material submitted to the trial court on the motion for summary judgment, we hold that no settlement offers and actions by or on behalf of the insurance company here could have reasonably led the mortgagee Broad-view to believe that the matter was being settled, and that it would be relieved of its contractual responsibility to bring legal action within the period set forth in the policy.
Although Broadview claims that the affidavit of its counsel establishes good faith settlement negotiations, a review of the affidavit indicates to the contrary. In essence, the affidavit says that Wayne Groah, the adjuster, met with Broadview’s *52attorney before December 15, 1975, to discuss Broadview’s claim for loss under the mortgage clause. Although the affidavit states that Groah said he saw no problem with the claim itself (a fact which Groah disputes), Groah later contacted Broadview’s attorney to advise that the file would be forwarded to Ohio Fair Plan’s attorney for review. Significantly, Broadview’s attorney’s affidavit does not identify any settlement offer made by Ohio Fair Plan, nor does it represent that statements were made in the nature of negotiations. Rather, Broadview’s attorney conceded that he was aware of the one-year contractual limitation and was relying upon the diligence of the insurer and its agents in the conduct of negotiations and processing of the file.
Under these circumstances, where Ohio Fair Plan’s adjuster was attempting to gather information for consideration of the claim, and where no settlement offers were made or any assurances made with respect to the likelihood of future settlement offers, there is no basis for an estoppel of the insurance company’s right to enforce the suit limitation provision.
Based on all the foregoing, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

W. Brown, Acting C. J., Keefe, Sweeney, Locher, Holmes and Krupansky, JJ., concur.
C. Brown, J., dissents.
Keefe, J., of the First Appellate District, sitting for Celebrezze, C. J.